DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,176,431 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 16-23, are to be found in patent claims 1-8 (as the application claims 16-23 fully encompasses patent claims 1-8). The difference between the application claims 16-23 and the patent claims 1-8 lies in the fact that the patent claim(s) includes many more elements and is thus much more specific. Thus the invention of claims 1-8 of the patent is in effect a “species” of the “generic” invention of the application claims 16-23. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 16-23 are anticipated by claims 1-8 of the patent, it is not patentably distinct from claims 1-8 of the patent. Note that in the parent application or patent, claims 1-8 invoke 35 U.S.C. 112(f) claim interpretation. The engines claimed in patent claims 1-8 correspond to a processor and a memory in the specification. The engines in patent claims 1-8 include a processor and a memory storing instructions to perform the disclosed algorithm or equivalent thereof. Therefore, a processor and a memory in application claims 16-23 are generic to the claimed engines in patent claims 1-8 performing the algorithm or equivalent thereof. Therefore, it is an anticipatory type of obvious type of double patenting.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,176,431 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim 24, are to be found in patent claim 13 (as the application claim 24 fully encompasses patent claim 13). The difference between the application claim 24 and the patent claim 13 lies in the fact that the patent claim(s) includes many more elements and is thus much more specific. Thus the invention of claim 13 of the patent is in effect a “species” of the “generic” invention of the application claim 24. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 24 is anticipated by claim 13 of the patent, it is not patentably distinct from claim 13 of the patent. 

Allowable Subject Matter
Claims 16-23 and 24 would be or would became allowable if the following rejections stated above are overcome (1) Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,176,431 B2; and (2) Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,176,431 B2.  As stated and noted above, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 28-31 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 16, the closest prior art of record, namely, MOTAMED (EP 1 049 961 B1), cited by applicant submitted IDS, dated 10/14/2021, discloses a system (see figure 9) comprising: a processor; and a memory storing instructions that when executed cause the processor to: generate a preliminary rendering of print data (see para 0024, printer controller 86 (inherently includes a processor and a memory to store instructions) produces a reduced resolution image file 50, of an image to be rendered by a printer 30, the thumbnail 50 can be produced by controller 86 or server 72 is produced to provide remote document viewing on monitor 78); and analyze the preliminary rendering of the print data to identify a set of active printing materials for the print data (see paragraphs 0014, 0016 and 0025).
The closest prior art of record, namely, Kawajiri (US 2015/0370208 A1), cited by applicant submitted IDS, dated 10/14/2021, discloses a system (see figures 1 and 2) comprising: a processor (401); and a memory (402, 403, 410) storing instructions that when executed cause the processor to: (see figure 2, i.e., controller 302) generate raster data based on a further rendering of the print data (see paragraphs 0064-0065); and generate further print data including the raster data (see paragraphs 0064-0065,  rasterizing printing data and generating raster data, transmits the raster data to the printing engine).
However, the closest prior art of record mentioned and discussed above, namely, MOTAMED (EP 1 049 961 B1) and/or Kawajiri (US 2015/0370208 A1), do not disclose, teach or suggest, a memory storing instructions that when executed cause the processor to: analyze the preliminary rendering of the print data to identify a set of active printing materials for the print data based on a pixel threshold filter; generate raster data based on a further rendering of the print data and the set of active printing materials; and generate further print data including the raster data and the set of active printing materials, as recited in independent claim 16.

Dependent claims 17-23 would became allowable because they are dependent on would became allowable independent claim 16 discussed above.    

Regarding independent claim 28, the closest prior art of record, namely, MOTAMED (EP 1 049 961 B1), cited by applicant submitted IDS, dated 10/14/2021, discloses a method (see figure 9) comprising: generating, by a processor, a preliminary rendering of print data (see paragraphs 0014, 0016 and 0025 and see para 0024, printer controller 86 produces a reduced resolution image file 50, of an image to be rendered by a printer 30, the thumbnail 50 can be produced by controller 86 or server 72 is produced to provide remote document viewing on monitor 78) and selecting (see par 16, selectively applies one or more toners), a set of printing materials (toners 40) from a plurality of available printing materials (CMYK) that is to be activated for a print job specified by the print data. 
The closest prior art of record, namely, Kawajiri (US 2015/0370208 A1), cited by applicant submitted IDS, dated 10/14/2021, discloses a method (see figure 1) comprising: generating, by the processor (see par 0064, CPU 401), raster data based on a further rendering of the print data (see paragraphs 0064-0065); and generating, by the processor (401), further print data including the raster data (see pars 0064-0065, rasterizing printing data and generating raster data, transmits the raster data to the printing engine).
However, the closest prior art of record mentioned and discussed above, namely, MOTAMED (EP 1 049 961 B1) and/or Kawajiri (US 2015/0370208 A1), do not disclose, teach or suggest, analyzing, by the processor, the preliminary rendering of print data to identify a set of active printing materials for the print data based on a pixel threshold filter; generating, by the processor, raster data based on a further rendering of the print data and the set of active printing materials; and generating, by the processor, further print data including the raster data and the set of active printing materials, as claimed in independent claim 28. 

   Dependent claims 29-31 are allowable because they are dependent on  allowable independent claim 28 discussed above.  

Regarding independent claim 24, the closest prior art of record, namely, MOTAMED (EP 1 049 961 B1), cited by applicant submitted IDS, dated 10/14/2021, discloses a non-transitory computer readable storage medium (i.e., see figure 9, printer controller 86 translates the image files from first space to second space see par 23, i.e., raster image processing, inherently have a CPU i.e., a processor and a memory) storing instructions that when executed by a processor cause the processor (printer controller 86) to: generate a preliminary rendering of print data (see para 0024, printer controller 86 produces a reduced resolution image file 50, of an image to be rendered by a printer 30, the thumbnail 50 can be produced by controller 86 or server 72 is produced to provide remote document viewing on monitor 78); and analyze the preliminary rendering of the print data to identify a set of active printing materials for the print data (see paragraphs 0014, 0016 and 0025).
The closest prior art of record, namely, Kawajiri (US 2015/0370208 A1), cited by applicant submitted IDS, dated 10/14/2021, discloses a non-transitory computer readable storage medium (i.e., see figure 2, RAM 403, ROM 402) storing instructions that when executed by a processor (401) cause the processor (see figure 2, CPU 401) to: generate raster data based on a further rendering of the print data (see paragraphs 0064-0065); and generate further print data including the raster data (see pars 0064-0065, rasterizing printing data and generating raster data, transmits the raster data to the printing engine).
However, the closest prior art of record mentioned and discussed above, namely, MOTAMED (EP 1 049 961 B1) and/or Kawajiri (US 2015/0370208 A1), do not disclose, teach or suggest, analyze the preliminary rendering of the print data to identify a set of active printing materials for the print data based on a pixel threshold filter; generate raster data based on a further rendering of the print data and the set of active printing materials; and generate further print data including the raster data and the set of active printing materials, as recited in independent claim 24.

 Dependent claims 25-27 are objected to but would became allowable because they are dependent on would became allowable independent claim 24 discussed above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MOROVIC et al. (US 2019/0009473 A1) discloses a plurality of print material combinations for object generation are determined, each print material combination having an associated color. A plurality of color descriptions may be determined, the color descriptions corresponding to a combination of voxels, each of the voxels of the combination of voxels having a defined print material combination and a defined depth with respect to a surface. A color mapping resource may be defined, the color mapping resource associating a color description with a print instruction, each print instruction being for use in causing an object generation apparatus to generate the combination of voxels corresponding to the associated color description (see abstract).

Shaw et al. (US 2018/0225071 A1) teaches a classification of the input object type (710) and implement a toner saving based on the classification of the input object type (712) (see figure 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677